Citation Nr: 1451631	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for residuals of a back injury. 

3.  Entitlement to service connection for right shoulder injury. 

4.  Entitlement to service connection for scars of the right wrist and hand. 

5.  Entitlement to service connection for colon cancer, to include residuals of radiation therapy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1954 to November 1958 and in the U.S. Marine Corps from January 1959 to January 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO denied service connection for hypertension, residuals of a back injury, right shoulder injury, and scars of the right wrist and hand.  In September 2008, the Veteran filed a notice of disagreement (NOD).   A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later the same month. 

This appeal to the Board also arose from a December 2012 rating decision in which the RO denied service connection for colon cancer including residuals associated with radiation.   In January 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2013. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Virtual VA paperless claims processing system contains additional documents that have been considered. 

In September 2014, the Board Vice Chairman advanced the appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

In November 2014, VA received an electronic record from the Social Security Administration indicating that the Veteran died in October 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2002); 38 C.F.R. § 3.1010 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).  
The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2002); 38 C.F.R. § 3.1010 (2014); see also 79 Fed.Reg. 52977 (Sep. 5, 2014).   As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Under the provisions of these regulations, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


